Works, J.
This case was heard in Bank, and decided after being twice orally argued and thoroughly and exhaustively briefed. A rehearing was granted, mainly because it was thought that the court below and this court had not given sufficient weight to a certain letter, written by the respondent’s intestate, containing certain admissions against his interest. This may have been so as to the court below, but it was not so as to the writer of this opinion, who wrote the opinion upon which the case was decided. In opposition to this admission, which was not by any means conclusive against the author of the letter, was the sworn admission of one of the defendants, at least, as a witness in a former case, to the effect that his brother, the deceased, was the owner of the property. It is true that, in the litigation referred to, it was to the interest of the defendant mentioned to establish the fact that the property was the property of the deceased, and that he may have testified falsely in that case in order to shield the same from the claims of other parties against him and his father; but the court below had the deposition containing these admissions before it, and in connection therewith heard the testimony of the’defendant to the contrary in this case, and must have known better than we can know how much weight to give to the testimony of the defendant on both of these occasions, and to the admission contained in the letter above referred to, in the light of such admissions and testimony. Here were opposing admissions by the parties adversely interested. Why should one be considered absolutely conclusive, and the other disregarded? We can see no reason. Nothing more can be said, even if these admissions were the only evidence on the point, than that here was a substantial conflict in the evidence, and this court cannot, *107under the well-established rule, disturb the finding of the court below.
For the reasons here given, and those contained in the former opinion, the judgment and orders appealed from are affirmed.
McFarland, J., Sharpstein, J., and Paterson, J., concurred.